DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/25/22 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1-11 and 13-20 have been considered but are moot because the arguments do not apply to the new reference combination being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20100148083 A1) (hereinafter Brown) in view of Hruska et al. (US 20150247795 A1) (herein after Hruska).
As to claim 1, Brown discloses an optical sensor system (see the abstract, figures and ¶ [0050]-[0052], [0068]-[0073]), comprising:
a light source (11) (see Figs.3-4 and ¶ [0051]-[0052]);
a concentrator component (18) configured to concentrate light from the light source (11) with respect to a measurement target (see Figs.3-4 and ¶[0051 ]-[0052]);
a collection component (E) configured to receive light reflected or transmitted from the measurement target, wherein the collection component includes an array of at least two components (see Figs.10-14 and ¶ [0068],[0073]);
 a sensor (A) (see Figs.10-14 and ¶ [0069]); and
a filter (C) provided between the collection component (E) and the sensor (A) (see Figs.10-14 and ¶ [0071]).



[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].


Brown discloses all the features of the claimed invention except the limitation such as: “wherein the concentrator component is one or more of: attached to the light source, or closer to the light source than the collection component”.
However, Hruska from the same field of endeavor discloses a concentrator component is attached to a light source [¶0053].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Brown such that the concentrator component is one or more of: attached to the light source as taught by Hruska, for the advantages such as: to obtain an optimum measurement. 
As to claim 2, Brown discloses the optical sensor system wherein the collection component comprises a plurality of collimated holes [¶0068].
As to claim 5, Brown discloses the optical sensor system wherein the light source comprises a phosphor light emitting diode (LED) (Figs.2-3 and ¶ [0052]).
As to claim 6, Brown discloses the optical sensor system wherein the light source is configured to emit light in a wavelength range of 400 nm to 1000 nm (Figs.2-3 and ¶ [0048, 0052]).
As to claim 7, Brown discloses the optical sensor system wherein the light source comprises a plurality of light emitting diodes (LEDs), wherein a first LED, of the plurality of LEDs, is associated with a different spectral range than a second LED of the plurality of LEDs (Figs.2-3 and ¶ [0048, 0052]).
As to claim 8, Brown discloses the optical sensor system wherein the light source comprises a modulated light emitting diode (Figs.2-3 and ¶ [0045, 0052]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Hruska et al. and further in view of CARULLO (US 20170357045 A1) (herein after CARULLO).
As to claim 4, Brown when modified by Hruska discloses all the features of the claimed invention except the limitation such as: “The optical sensor wherein the array comprises an array of optical light pipes.”.

However, CARULLO from the same field of endeavor discloses an array of optical light pipes [¶0027 @ fig. 2]. 
[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Brown when modified by Hruska such that the array of optical light pipes, as taught by CARULLO, for the advantages such as: to obtain an optimum measurement.
	
	
	



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Hruska et al, BODKIN and further in view of CARULLO.
As to claim 15, Brown when modified by Hruska and BODKIN discloses all the features of the claimed invention except the limitation such as: “The device of claim 11, wherein the collection component comprises a two-dimensional array of optical light pipes”.

However, CARULLO from the same field of endeavor discloses a two-dimensional array of optical light pipes [¶0027 @ fig. 2]. 
[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Brown when modified by Hruska and BODKIN such that the two-dimensional array of optical light pipes, as taught by CARULLO, for the advantages such as: to obtain an optimum measurement.

	
	
Claims 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Hruska et al. further in view of BODKIN (US 20100328954 A1) (herein after BODKIN).
As to claims 3, 9 and 10, Brown when modified by Hruska discloses all the features of the claimed invention except the limitation such as: “The optical sensor system wherein the array comprises an array of optical tapers.
The optical sensor system wherein the concentrator component comprises a compound parabolic concentrator array.
The optical sensor system wherein the compound parabolic concentrator array is a two-dimensional array”.

However, BODKIN from the same field of endeavor discloses an array of optical tapers [¶0036], a compound parabolic concentrator array [¶0032 in figs. 3A-3B], wherein the compound parabolic concentrator array is a two-dimensional array [¶0032, 0047].
[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Brown when modified by Hruska such that the array of optical tapers, the compound parabolic concentrator array, the compound parabolic concentrator array is the two-dimensional array, as taught by BODKIN, for the advantages such as: to reduce radiation emitted from the radiation emitting source so that superior target detection is achieved with multiple waveband imaging, thus protecting imaging abilities of an imaging module.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of BODKIN further in view of Hruska et al.
As to claim 17, Brown discloses a user device (see the abstract, figures and ¶ [0050]-[0052], [0068]-[0073]), comprising:
a light source (11) (see Figs.3-4 and ¶ [0051]-[0052]);
a concentrator component (18) proximate to the light source (11) and configured to concentrate light from the light source (11) with respect to a measurement target (see Figs.3-4 and ¶[0051 ]-[0052]);
an array configured to receive light reflected or transmitted from the measurement target, wherein the light is emitted (see Figs.10-14 and ¶ [0068],[0073]).

Brown discloses all the features of the claimed invention except the limitation such as: “a compound parabolic concentrator array”.

However, BODKIN from the same field of endeavor discloses a compound parabolic concentrator array [¶0032 in figs. 3A-3B].
[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Brown such that the compound parabolic concentrator as taught by BODKIN, for the advantages such as: to reduce radiation emitted from the radiation emitting source so that superior target detection is achieved with multiple waveband imaging, thus protecting imaging abilities of an imaging module.

Still missing the limitation such as: “wherein the concentrator component is one or more of: attached to the light source, or closer to the light source than the collection component”.
However, Hruska from the same field of endeavor discloses a concentrator component is attached to a light source [¶0053].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Brown when modified by BODKIN such that the concentrator component is one or more of: attached to the light source as taught by Hruska, for the advantages such as: to obtain an optimum measurement. 

As to claim 19, Brown discloses the device further comprising: a sensor (see Figs.10-14 and ¶ [0069]); and a filter provided between the array and the sensor (see Figs.10-14 and ¶ [0071]), the filter is spaced from the collection component (see Figs.10-14, ¶0074).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of BODKIN, Hruska and further in view of Walt (US 20050013536 A1)(hereinafter Walt).
As to claim 18, Brown when modified by BODKIN and Hruska discloses all the features of the claimed invention except the limitation such as: “The user device wherein the collection component comprises a gold coated optical taper array”.

However, Walt from the same field of endeavor discloses a gold coated optical taper array [¶0095]. 
[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Brown when modified by BODKIN and Hruska such that the gold coated optical taper array, as taught by Walt, for the advantages such as: to obtain an optimum measurement.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of BODKIN, Hruska and further in view of SARACCO et al. (US 20200116986 A1)(hereinafter SARACCO).
As to claim 20, Brown when modified by BODKIN and Hruska discloses all the features of the claimed invention except the limitation such as: “The user device wherein the collection component comprises a compound parabolic concentrator, wherein a smaller aperture of the compound parabolic concentrator is proximate to the sensor”.

However, SARACCO from the same field of endeavor discloses a compound parabolic concentrator, wherein a smaller aperture of the compound parabolic concentrator is proximate to the sensor [¶0019-0020]. 
[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Brown when modified by BODKIN and Hruska such that the compound parabolic concentrator, wherein the smaller aperture of the compound parabolic concentrator is proximate to the sensor, as taught by SARACCO, for the advantages such as: to improve the signal to noise ratio. 

	Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 21, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein the CPC has a rectangular conical geometry” along with all other limitations of the claim. 

Claims 11 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 11, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the CPC has a rectangular conical geometry; a collection component including an array of at least two components configured to receive light reflected or transmitted from the measurement target, wherein the light is emitted via the CPC; an optical sensor; and a filter provided between the collection component and the optical sensor” along with all other limitations of the claim. 

 

Claims 13-16 are allowable due to their dependencies. 
The closest references, Brown et al. and BODKIN alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/           Primary Examiner, Art Unit 2886